DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-6, 8, 10-11, 13-15, 17, and 19-20  is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Choo et al. (US 2018/0151641 A1) (“Choo”), in light of evidentiary reference Zhang et al. US 2016/0187708 A1) (“Zhang”), in light of evidentiary reference Lee et al. (US 9,631,126 B2) (“Lee”), in view of Nitto Denko Corp (JP 2008-111030 A) (“Nitto”) (by means of machine translation).
Regarding claims 1, and 10, Choo teaches at least in figures 1, 5-6, and 18:
a middle frame (20/21) comprising an upper surface (top of 20)  and a lower surface (bottom of 20), 
wherein the middle frame (20/21) is provided with a through-hole (30) extending through the upper (top of 20) and lower surfaces (bottom of 21) of the middle frame (20/21); 

wherein the display panel is light-transmissible (¶ 0014, where light transmits through 15-17); 
an optical fingerprint sensor (23) disposed at least partially below the through-hole (30), 
wherein the through-hole (30) is filled with a transparent body (22), 
wherein the transparent body (22) is made of glass, ceramic, (¶ 0047 where 22 can be optically clear adhesive “OCA”, or pressure sensitive adhesive “PSA”; 1) Evidentiary reference Lee teaches that PSA for displays can be formed of a wide variety of materials. Abstract, col. 1-2 at lines 65-14, col. 2 at lines 45-46, and thought-out. One example of a material that is known to be used for a PSA is a styrene based PSA. Thus, Lee evidences that the PSA of Choo can be a plastic. 2) Secondary reference, Nitto teaches that conventionally OCAs comprise glass as a powder. ¶ 0002. It would have been obvious to combine Nitto with Choo because Choo does not teach the specifics of the OCA. Thus, motivating one of ordinary skill in the art to seek out such teachings to complete the teaching of Choo and properly practice the invention ) and
the material is used to prevent a deformation in the display panel and to support and protect the optical fingerprint sensor (According to Applicant’s specification at ¶¶ 0027 and 34 the material of the transparent body is described as glass, ceramic, or plastic. Applicant does not state what type of glass, ceramic, or plastic is actually used. Therefore, under BRI any glass, ceramic, or plastic will accomplish the stated function of preventing a deformation in the display panel. Since the prior art teaches the transparent body is a styrene based PSA, or can be a glass 
wherein the display panel (14-17) comprises an organic light emitting diode display (15-17, and 19; ¶¶ 0040-41, where 16 is the pixel array of the OLED display) and a flexible packaging layer (14, where 14 is a polarizing film; Evidentiary reference Zhang teaches that polarizing films can be made with a polyimide film doped with the dichromatic organic dye. These type of polarizing films have a strong resistance to high temperatures and high humidity, among other benefits ¶ 0016.).
the flexible packaging layer (14) is superimposed above the organic light emitting diode display (16), 
the flexible packaging layer (14) is in physical contact with the organic light emitting diode display (15-17, and 19).

Regarding claim 10,
Claim 10 does not claim any different structural features, or a different structural relationship than the claimed features of claim 1. Thus, claim 10 is rejected under the same rational as claim 1 above. Effectively, claim 10 changes the preamble of claim 1.
	Regarding claims 4, and 13, Choo teaches at least in figures 1, 5-6, and 18:
	wherein the optical fingerprint sensor (23) is disposed in the through-hole (30).
	Regarding claims 5, and 14, Choo teaches at least in figures 1, 5-6, and 18:
wherein the optical fingerprint sensor (23) is disposed outside the through-hole (30) and close to the lower surface of the middle frame (bottom of 21 as shown in figure 5).
	Regarding claims 6, and 15, Choo teaches at least in figures 1, 5-6, and 18:

	Regarding claims 8, and 17 Choo teaches at least in figures 1, 5-6, and 18:
wherein the through-hole (30) overlaps at least partially with a symmetrical axis of the middle frame (20/21) (where the figures show that 30 is in the same relative position to 20/21 that Applicant’s 102 is to Applicant’s 101).
Regarding claims 19, and 20, 
Based upon the analysis of claim 1 above, we know that the flexible packaging layer (14 of Choo) can be made out of polyimide (Zhang ¶ 0016). Claims 19-20 state that the flexible packaging layer provides insulation to the OLED display. Since the flexible packaging layer of the prior art is made out of the same material as taught, and claimed by Applicant, it is inherent/obvious that the material of the prior art will have the same characteristic. MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choo, in light of evidentiary reference Zhang, in light of evidentiary reference Lee, in view of Nitto, in view of Jin (US 2018/0315803 A1) (“Jin”).
Regarding claims 2, and 11, Choo teaches at least in figures 1-2, 6, and 18:
That light can pass through the fingerprint sensor.
However, Choo does not teach:
wherein the optical fingerprint sensor can emit light outward through the transparent body and the display panel, and can receive incident light passed through the transparent body and the display panel.

Jin teaches at least in figure 8:
wherein the optical fingerprint sensor (210) can emit light outward through the transparent body (121, where a is emitted) and the display panel (110), and 
can receive incident light (b) passed through the transparent body (121) and the display panel (110).
It would have been obvious to one of ordinary skill in the art to replace the touch sensor of Choo with the touch sensor of Jin because Jin teaches that their touch sensor is an active touch sensor that emits and receives the light, whereas the touch sensor of Choo is a passive touch 


Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered, and are persuasive. However, the rejection has been amended to include the Nitto reference.
Applicant asserts the primary reference Choo does not teach the transparent body is made of glass or ceramic. Examiner agrees; however, Choo teaches the transparent body can be made of OCA. Nitto teaches that OCAs conventionally comprise glass. Therefore, the transparent body can by made of, or comprise, glass. 
Applicant’s arguments are directed to the PSA, and not the OCA. As shown in the analysis of claims 1 and 10 above, Choo teaches one can use either PSA or can use OCA. Lee teaches that PSA can comprise plastic, and Nitto teaches that OCAs can comprise, or be made of, glass. Therefore, while Applicant may be correct that PSA do not comprise glass as an essential element, OCAs do. 
Based upon the above, Applicant’s arguments are unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/VINCENT WALL/            Primary Examiner, Art Unit 2822